BLD-148                                            NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                          ___________

                              No. 10-4591
                              ___________

                     SCOTT JOHN TRAVALINE;
                 LUCINDA ELIZABETH TRAVALINE;
                    SETH FRANCIS TRAVALINE

                                    v.

                     US SUPREME COURT, ET AL


                      SCOTT JOHN TRAVALINE,
                                      Appellant

                ____________________________________

              On Appeal from the United States District Court
                  for the Eastern District of Pennsylvania
                        (D.C. Civil No. 10-cv-01653)
              District Judge: Honorable Michael M. Baylson
               ____________________________________

              Submitted for Possible Summary Action Pursuant to
                   Third Circuit LAR 27.4 and I.O.P. 10.6
                               March 24, 2011
     Before: SLOVITER, JORDAN and GREENAWAY, JR., Circuit Judges

                      (Opinion filed April 13, 2011)
                               _________

                                OPINION
                                _________

PER CURIAM
       Scott Travaline appeals from the District Court’s order dismissing his second

amended complaint. For the reasons that follow, we will summarily affirm the order of

the District Court.

       The District Court initially denied without prejudice Travaline’s motion to proceed

in forma pauperis (“IFP”) because it was incomplete.1 Travaline then filed a proper IFP

motion and an amended complaint in which he was the only named plaintiff. In his

amended complaint, Travaline listed eight defendants and simply stated “Civil Rights

Violations under 1, 4, 5, 7, 8, 9, 14 Amendments.” The District Court granted his IFP

motion, but dismissed the amended complaint for failure to comply with Rule 8 of the

Federal Rules of Civil Procedure and because it was incomprehensible. Travaline then

filed a second amended complaint2 and attached “forms for evidence.” By order entered

November 10, 2010, the District Court dismissed the second amended complaint.

Travaline appeals and requests appointment of counsel.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We generally exercise plenary

review over a dismissal of a complaint for failure to state a claim. Allah v. Seiverling,




       1
        Travaline also failed to list all defendants in the caption of the complaint. The
complaint was not signed by co-plaintiffs, Lucinda Elizabeth Travaline and Seth Francis
Travaline.

                                             2
229 F.3d 220, 223 (3d Cir. 2000). However, we review the district court’s dismissal of a

complaint for failure to comply with the rules of civil procedure for an abuse of

discretion. See In re Westinghouse Sec. Litig., 90 F.3d 696, 702 (3d Cir. 1996).

       Travaline’s amended and second amended complaints fail to comply with basic

pleading requirements.3 Additionally, they fail to state a claim for relief, to the extent

claims can be discerned. Rule 8 of the Federal Rules of Civil Procedure requires that a

complaint contain “a short and plain statement of the claim showing that the pleader is

entitled to relief,” and “a demand for the relief sought.” Fed. R. Civ. P. 8(a)(2),(3). Each

averment must be “simple, concise, and direct.” Fed. R. Civ. P. 8(d)(1).

       Travaline’s amended complaint simply states “Civil Rights Violations under 1, 4,

5, 7, 8, 9, 14 Amendments.” His amended complaint provides no basis for the alleged

violations, as it does not state any factual allegations against the defendants. Travaline

also fails to request any form of relief. The District Court thus did not abuse its

discretion in dismissing the amended complaint for failure to comply with Rule 8.


       2
         The second amended complaint named Travaline as the only plaintiff and listed
the following defendants: Pennsylvania Supreme Court; Thomas Corbett; Judge Thomas
Del Ricci; Flamm, Boroff, and Bacine; Jack Rounick; F. Emitt Fitzpatrick; Robert
Rosenthal; Harc Group; Brooks, and Burns; Jay Marks; Pat Chichon; Risa Ferman;
Gordon Maier; and Robin Travaline.
       3
        Travaline’s original complaint also failed to comply with basic pleading
requirements, as the Federal Rules of Civil Procedure require that the title of the
complaint name all the parties involved and be signed by a party personally if the party is
unrepresented. Fed. R. Civ. P. 10, 11.

                                              3
       Travaline’s second amended complaint contains largely unintelligible ramblings.

Travaline attached to the complaint two orders issued by the Pennsylvania Superior Court

regarding his divorce proceedings, along with equally unintelligible pleadings filed in

state court. The state court ordered the sale of the marital home during the process of the

divorce proceedings and directed that Travaline pay his wife’s counsel fees.4 Construing

his second amended complaint liberally, see Erickson v. Pardus, 551 U.S. 89, 94 (2007),

we believe Travaline alleges that the state court’s orders were the result of conspiracy,

collusion, perjury, and criminal fraud among the defendants, and that the sale of the

marital property was a criminal trespass, a destruction of personal property, and a

violation of the Fourteenth Amendment.

       The District Court, however, did not err in dismissing Travaline’s second amended

complaint. Even if that complaint arguably met the requirements of Rule 8, it failed to

state a plausible claim for relief. Although we believe we have deciphered the claims

Travaline attempted to raise in his second amended complaint, we find, in the complaint,

no factual basis for the claims. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007); Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010) (factual allegations must

allow the court to reasonably infer defendants are liable for the alleged misconduct); see

also Fuentes v. South Hills Cardiology, 946 F.2d 196, 201-02 (3d Cir. 1991) (general

allegation of conspiracy without a statement of the facts is insufficient to constitute a


       4
           It is unclear whether the divorce has been finalized.
                                                4
cause of action). Dismissal of the complaint without affording leave to amend was

appropriate. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002)

(district court must extend the plaintiff an opportunity to amend before dismissing a

complaint, unless amendment would be inequitable or futile).

       After reviewing the pleadings, we conclude that the District Court did not abuse its

discretion or otherwise err in dismissing Travaline’s complaints. Accordingly, we will

affirm the District Court’s judgment. We also deny Travaline’s motion for appointment

of counsel. See Tabron v. Grace, 6 F.3d 147, 155 (3d Cir. 1993).




                                             5